s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 13, 2014

                                      No. 04-14-00091-CV

                                    Melissa HERNANDEZ,
                                           Appellant

                                                v.

                                        Andres BUENO,
                                           Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 13-0352114-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        The trial court clerk has filed a notification of late record stating that the appellant,
Melissa Hernandez, has failed to pay or make arrangements to pay the fee for preparing the
clerk’s record and that Hernandez is not entitled to appeal without paying the fee.

        We, therefore, ORDER Hernandez to provide written proof to this court within ten days
of the date of this order that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) Hernandez is entitled to appeal without paying the clerk’s fee.
If Hernandez fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court